Appellant, Ed Russell, was convicted on an information charging that he did keep and maintain a place in the town of Keystone, where intoxicating liquor was received and kept for the purpose of sale, and in accordance with the verdict of the jury he was sentenced to pay a fine of $200, and be confined in the county jail for 60 days. From the judgment he appealed by filing in this court March 10, 1925, a petition in error with case-made, but no brief has been filed and no appearance made in his behalf in this court.
Without the aid of oral argument or brief, we have examined the record, and find that the testimony of the *Page 75 
11 witnesses called by the state sustain the charge. Their testimony is undisputed, and, no prejudicial error of law occurring at the trial, the judgment appealed from is affirmed.